       Case 2:20-cv-02589-KHV-TJJ Document 11 Filed 02/18/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KAY MATHIS,                               )
                                          )
                        Plaintiff,        )
                                          )                          CIVIL ACTION
v.                                        )
                                          )                          No. 20-2589-KHV
FAMILY DOLLAR, INC.,                      )
                                          )
                        Defendant.        )
__________________________________________)

                                             ORDER

       On February 8, 2021, the parties filed a Notice of Settlement (Doc. #10) indicating that

they have resolved this matter.

       IT IS THEREFORE ORDERED that the Clerk administratively terminate this action

without prejudice to the rights of the parties to reopen the proceedings for good cause shown, for

the entry of any stipulation or order, or for any other purpose required to obtain a final

determination of the litigation. On or before March 22, 2021, the parties shall file a stipulation of

dismissal signed by the parties above who have appeared in the action, under Rule 41(a)(1) of the

Federal Rules of Civil Procedure. If no such stipulation is received within the specified time and

the parties have not moved to reopen the case for the purpose of obtaining a final determination,

this order shall constitute, for purposes of Rule 58 of the Federal Rules of Civil Procedure, entry

of final judgment and dismissal with prejudice of plaintiff's claims under Rule 41(a)(2).

       IT IS SO ORDERED.

       Dated this 18th day of February, 2021 at Kansas City, Kansas.

                                              s/ Kathryn H. Vratil
                                              KATHRYN H. VRATIL
                                              United States District Judge



                                                 1
